Citation Nr: 1513452	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-05 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to February 1974.  He had subsequent service in the United States Army Reserve, which included a period of active duty for training (ACDUTRA) from July 24, 1976, to August 7, 1976.  That period of ACDUTRA is considered active service for compensation purposes because the RO granted service connection for back disorder based on that period of service in an April 1987 rating decision. See 38 U.S.C.A. § 101(24).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Although the RO appears to have implicitly reopened the claim for service connection for a heart disorder and denied entitlement on the merits, the Board of Veterans' Appeals (Board) must make its own determination as to whether new and material evidence has been received to reopen a claim.  That is, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Virtual VA claims file includes VA treatment records dated from January 2010 to July 2011.  The Veterans Benefit Management System includes a February 2015 VA examination of the Veteran's back and a March 2015 rating decision that granted a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).

The merits of the underlying claim for service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied service connection for a heart disorder.  The RO notified the Veteran of that decision and of his appellate rights, but he did not appeal.  The Veteran submitted no evidence or information pertaining to a heart disorder within one year of that decision.  

2.  The evidence received since the November 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a heart disorder.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied service connection for a heart disorder is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).  

2.  The evidence received since the November 2004 rating decision is new and material, and the claim for service connection for a heart disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has reopened Veteran's claim of service connection for a heart disorder.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.

The RO and the Board have previously considered and denied claims for service connection for a heart disorder.  More recently, in a November 2004 rating decision, the RO denied the claim because new and material evidence had not been submitted.  In particular, the RO determined that the Veteran did not have a diagnosis of a heart disease causing his enlarged heart or evidence relating a current disability to his military service.  The RO notified the Veteran of that decision and of his appellate rights, but he did not appeal.  Moreover, the Veteran did not submit any evidence or other information pertaining to a heart disorder within one year of the issuance of that decision in November 2004.  38 C.F.R. § 3.156(b).  Therefore, the November 2004 rating decision became final.  38 U.S.C.A. § 7105(d)(3), 38 C.F.R. §§ 20.302, 20.1103.  

Since the November 2004 rating decision, private medical records shows that, in June 2011, the Veteran received a permanent pacemaker and was diagnosed as having syncope and sick sinus syndrome.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a heart disorder.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a heart disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Board notes that the Veteran has not been afforded a VA examination in connection with his current claim.  In light of recent medical evidence discussed above, the Board finds that a medical opinion is needed to determine the nature and etiology of any current heart disorder. 

In addition, the Board notes that there is no service discharge examination in the claims file for the Veteran's period of active duty service from February 10971 to February 1974.  Moreover, the Veteran has contended that his full period of reserve service from February 1974 to February 1978 is relevant to his claim.  As a result, any additional relevant service department records should be sought.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any heart disorder, but that may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should request that the Veteran provide any medical or personnel records in his possession from his service in the United States Army Reserve from February 1974 to February 1978.

3.  The AOJ take the appropriate steps to secure the Veteran's complete service treatment and personnel records from the Veteran's period of service in the United States Army Reserve from February 1974 to February 1978.  A specific search should also be conducted for a discharge examination report.  

The AOJ should also verify the any periods of inactive duty for training (INACDUTRA), active duty for training (ACDUTRA), and active duty during the Veteran's service in the United States Army Reserve from February 1974 to February 1978.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action to be taken.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any heart disorder that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service personnel and treatment records, his post-service medical records, and his lay statements and assertions.

The examiner should take a complete history from the Veteran as to the nature and onset of his claimed symptoms of a heart disorder.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner should identify any diagnosis of a heart disorder that has been present at any point during the pendency of the appeal.  He or she also specifically indicate whether the Veteran has any form of ischemic heart disease, to include, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina.

For each diagnosis identified other than ischemic heart disease, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in or otherwise related to a period of active duty or active duty for training (ACDUTRA).  

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available for review.

5.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


